DETAILED ACTION
Applicant’s 01/18/2022 response to the previous 10/15/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1, 3-8 and 10-20 as amended and/or filed on 01/18/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07/27/2017 (20170727).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISIONAL APPLICATION NUMBER 62/537,571 filed on 07/27/2017 (20170727).

Response to Amendments/Arguments
Applicant’s 01/18/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in sections 10 and 11 of said previous 10/15/2021 Office action have been fully considered and they are persuasive.  Accordingly said rejections have been withdrawn.
All objections and rejections having been withdrawn, this application is now in condition for allowance.
Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth below.
US 20130335111 A1 to Hawkins; Phillip J. et al. teaches inter alia a remote controlled probe with a camera being used to inspect a nuclear reactor in for example para:
“[0043] It should also be realized that the overlap 46 between seal pads provides the ability for the seal to function in varying tube inside diameters. While the dynamic seal is shown as part of the probe design with its centering features, the dynamic seal can be used as a standalone addition to enhance the mobility of existing eddy current probe designs. In addition, as previously mentioned, while the probe was shown as a vehicle for translating an eddy current sensor, it can also be used to transport other nondestructive sensors such as cameras, ultrasonic probes, etc.”


US-8757084-B2 to Condit; Jeff et al. teaches inter alia a tethered nuclear  inspection apparatus with a camera in for example the ABSTRACT 


US-9717461-B2 to Yu; Jeffrey N. et al. teaches inter alia calibrating a video camera using fiducials in a three dimensional environment in for example, Figure 7C step 756-776 and associated descriptive texts.


US-20200068125-A1 to Michael; Nathan et al. teaches inter alia the ABSTRACT:
“A vision-based state estimation framework to estimate the state of an underwater remotely operated vehicle (ROV) used for inspection of an underwater structure, for example, a nuclear reactor pressure vessel. The framework employs an external overhead, pan-tilt-zoom (PTZ) camera as the primary sensing modality and incorporates prior knowledge of the geometry of the structure.”

US-20160227193-A1 to Osterwood; Christopher Charles et al. teaches inter alia using fiducial markers to calibrate a video feed in for example para: 
“[0122] The data collected in the stereo calibration process 1000 can be used to estimate unknown parameters, including the fiducial position in world coordinates, the position and orientation of the camera with respect to the end effector of the robot, the camera projection geometry, and lens distortion. The known parameters in the stereo calibration process 1000 are the observed position of the fiducial in the image, and the position and orientation of the robot end effector in world coordinates. The unknown parameters are recovered by aggregating many of these projection equations, and solving—e.g., using nonlinear least squares or a similar optimization—for the unknown parameters that most nearly match the observations.”

Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of  US 20140376768 A1 to Troy; James J. et al. (Troy), US 20100188510 Al to YOO KI-SUNG et al. (Yoo) and US 20160182903 to GRUNDHOFER fails to teach or render obvious a method or system of locating a remotely operated vehicle within a workspace, wherein the workspace comprises an interior of a nuclear reactor vessel, the method comprising: receiving a video feed of the workspace from a video camera; processing the video feed to identify landmarks and features thereof of known physical structures in or near the workspace; determining a correlation between the landmarks and the features identified in the video feed and known physical structures, wherein determining a correlation comprises constructing a three-dimensional reference framework of the workspace based on previously known dimensional information of the known physical structures; calibrating the video feed from the video camera to the known physical structures using the correlation; determining the location in the calibrated video feed of a number of fiducial markers positioned on the remotely operated vehicle; and determining the position of the remotely operated vehicle within the workspace using the location of the number of fiducial markers in the calibrated video feed as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-10.2019]).  Indeed, resort may be had to applicants 01/18/2022 arguments for additional rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220520      

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665